Citation Nr: 1119884	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  05-07 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and H.C.




ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from October 1966 to January 1969, including service in Vietnam.

This case was remanded by the Board of Veterans' Appeals (Board) in June 2009 to the VA Regional Office in Cleveland, Ohio (RO) for additional development, to include providing additional notification and assistance under the Veterans Claims Assistance Act of 2000 (VCAA).  A VCAA letter was sent to the Veteran in July 2009.

The appellant testified at a personal hearing before the undersigned Veterans Law Judge sitting at a videoconference hearing in May 2008, and a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran died in August 1989 of gastrointestinal bleeding due to esophageal varices as a consequence of post-necrotic cirrhosis.  At the time of his death, the Veteran was not service connected for any disability.


A statement from S. Ching, M.D., dated in April 2008 and added to the claims file in August 2009, notes that, if the Veteran was exposed to Agent Orange while in Vietnam, there is a possibility the Agent Orange compounded his cirrhosis of the liver.  However, no rationale was provided to support this statement.  

According to 38 C.F.R. § 3.307(a)(6)(iii), a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (the "Vietnam Era").  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Because the Veteran served in Vietnam, he is presumed to have been exposed to Agent Orange.  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  

No VA nexus opinion is of record on whether the cirrhosis that caused the Veteran's death was causally related to service, including due to exposure to Agent Orange.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will request that the appellant provide the names, addresses, and dates of treatment of any health care providers, both VA and non-VA, who have any additional evidence relevant to the issue on appeal.  After securing the necessary authorization, the AMC/RO must attempt to obtain copies of any pertinent treatment records identified by the appellant that have not been previously secured.  If VA is unsuccessful in obtaining any medical records identified by the appellant, it must inform her of this and provide her an opportunity to submit copies of the outstanding medical records.  

2.  After the above development has been completed, the AMC/RO must arrange for review of the claims file and an opinion by an appropriate health care provider on whether exposure to Agent Orange in service contributed materially to the Veteran's death from gastrointestinal bleeding due to esophageal varices as a consequence of post-necrotic cirrhosis.  The following considerations will govern the opinion:

a. The claims folder and a copy of this remand will be made available to the reviewer for review in conjunction with the opinion, and the reviewer must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims file, the reviewer will provide an opinion on whether the Veteran's death was caused or aggravated by service, to include by exposure to Agent Orange.  The reviewer will discuss the significance of the findings noted above by Dr. Ching in April 2008.  

c. In all conclusions, the reviewer must identify and explain the medical basis or bases, with identification of the evidence of record.  If the reviewer is unable to make a determination without resorting to mere speculation, he/she should so state.  

d. If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

All clinical findings will be reported in detail.  The report prepared must be typed.

3.  Thereafter, the AMC/RO will review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

4.  Finally, the AMC/RO will readjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative will be provided a supplemental statement of the case, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the appellant are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

